1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
       ksinclair@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendant
7    FIDELITY NATIONAL TITLE INSURANCE COMPANY
8                                   UNITED STATES DISTRICT COURT
9                                           DISTRICT OF NEVADA
10    U.S. BANK NATIONAL ASSOCIATION,                        Case No.: 2:19-cv-00498-APG-GWF
      AS TRUSTEE FOR CITIGROUP
11    MORTGAGE LOAN TRUST INC., ASSET-                       STIPULATION AND PROPOSED
      BACKED PASS-THROUGH                                    ORDER TO STAY CASE PENDING
12    CERTIFICATES, SERIES 2006-HE2,                         APPEAL
13                             Plaintiff,
14                      vs.
15    FIDELITY NATIONAL TITLE
      INSURANCE COMPANY,
16
                               Defendant.
17
                Plaintiff U.S. Bank National Association, as Trustee for Citigroup Mortgage Loan Trust
18
     Inc., Asset-Backed Pass-Through Certificates, Series 2006-HE2 (“Bank”) and defendant Fidelity
19
     National Title Insurance Company (“Insurer”) (collectively, the “Parties”), by and through their
20
     undersigned counsel, stipulate and agree as follows, subject to the approval of the District Court:
21
                WHEREAS, there are now currently pending in the United States District Court for the
22
     District of Nevada more than three dozen actions between national banks, on the one hand, and
23
     their title insurers, on the other hand (the “Actions”);
24
                WHEREAS, each of the Actions involves a title insurance coverage dispute wherein the
25
     national bank contends, and the title insurer disputes, that a title insurance claim involving an
26
     HOA assessment lien and subsequent sale was covered by a policy of title insurance;
27
                WHEREAS, in virtually all of these Actions, the title insurer underwrote an ALTA 1992
28

                                                         1
                                     STIPULATION AND PROPOSED ORDER
     524440.1
1    loan policy of title insurance with form 1 coverage, along with the CLTA 100/ALTA 9
2    Endorsement and either the CLTA 115.1/ALTA 4 Endorsement or the CLTA 115.2/ALTA 5
3    Endorsement (the “Form Policy”);
4               WHEREAS, each of the Actions implicates common questions of interpretation of the
5    Form Policy;
6               WHEREAS, the national bank in one of these actions has now appealed a judgment of
7    dismissal to the Ninth Circuit Court of Appeals, Wells Fargo Bank, N.A. v. Fidelity National Title
8    Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-WGC)
9    (the “Wells Fargo II Appeal”);
10              WHEREAS, the Parties anticipate that the Ninth Circuit Court of Appeals’ decision in the
11   Wells Fargo II Appeal will likely touch upon issues regarding the interpretation of the Form
12   Policy and the reasonableness of the insurer’s denial, that could potentially affect the disposition
13   of the other Actions, including the instant action;
14              WHEREAS, Insurer previously moved to stay the instant action pending the disposition
15   of the Wells Fargo II Appeal (the “Motion to Stay”);
16              WHEREAS both of the Parties intend that the instant Stipulation is to withdraw and
17   replace the previously filed Motion to Stay;
18              WHEREAS both of the Parties agree that it is appropriate and desirous to stay the instant
19   action pending the disposition of the Wells Fargo II Appeal, that a stay of the instant action will
20   not prejudice either of the Parties, and that a stay of the instant action will best serve the interests
21   of judicial economy (given the possibility that the Ninth Circuit Court of Appeals’ decision on the
22   Wells Fargo II Appeal might affect the disposition of this case);
23              NOW THEREFORE, the Parties, by and through their undersigned counsel, hereby
24   stipulate and agree as follows:
25              1. The instant action shall immediately be STAYED, pending the disposition of the
26                 Wells Fargo II Appeal.
27              2. The scheduling order previously entered in this action is hereby VACATED.
28              3. Each of the Parties shall be excused from responding to any now-outstanding
                                                           2
                                     STIPULATION AND PROPOSED ORDER
     524440.1
1                  discovery requests propounded by the other until after the stay is lifted.
2               4. Any now-pending deadlines to file responses to, or replies in support of, any
3                  outstanding motions are hereby VACATED.
4               5. By entering into this stipulation, neither of the Parties is waiving its right to
5                  subsequently move the Court for an order lifting the stay in this action.
6    Dated this 25th day of November 2019              EARLY SULLIVAN WRIGHT
                                                        GIZER & McRAE LLP
7
                                                            /s/--Kevin S. Sinclair
8                                                    By:
                                                     Kevin S. Sinclair, Esq.
9                                                    Nevada Bar No. 12277
                                                     Sophia S. Lau, Esq.
10                                                   Nevada Bar No. 13365
                                                     8716 Spanish Ridge Avenue, Suite 105
11                                                   Las Vegas, Nevada 89148
12                                                   Attorneys for Defendant FIDELITY NATIONAL
                                                     TITLE INSURANCE COMPANY
13
     Dated this 25th day of November 2019              WRIGHT, FINLAY & ZAK, LLP
14
                                                          /s/--Lindsay D. Robbins
15
                                                     By:
16                                                   Matthew S. Carter, Esq.
                                                     Nevada Bar No. 9524
17                                                   Lindsay D. Robbins, Esq.
                                                     Nevada Bar No. 13474
18                                                   7785 W. Sahara Ave., Suite 200
                                                     Las Vegas, NV 89117
19
                                                     Attorneys for Plaintiff U.S. BANK NATIONAL
20                                                   ASSOCIATION, AS TRUSTEE FOR CITIGROUP
                                                     MORTGAGE LOAN TRUST INC., ASSET-BACKED
21                                                   PASS-THROUGH CERTIFICATES, SERIES 2006-
                                                     HE2
22
                                                       ORDER
23
                                                     IT IS SO ORDERED:
24

25   Dated: November 27, 2019                              By:
                                                                 THE HON. ELAYNA J. YOUCHAH
26                                                               UNITED STATES MAGISTRATE JUDGE

27

28

                                                            3
                                       STIPULATION AND PROPOSED ORDER
     524440.1
